In an action upon two insurance policies to recover for the accidental death of the insured, the defendants appeal from an order of the Supreme Court, Nassau County, entered March 6, 1962, which resettled a prior order settling the case on appeal (see Staab v. Glens Falls Ind. Co., 17 A D 2d 956). Defendants contend that said case, on appeal, as settled is incomplete. Order of March 6, 1962, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.